Appellant was convicted of the offense denounced by Code 1928, § 5555.
The only question apparent, which we deem worthy of notice, is that as to whether or not the trial court erred in refusing to give to the jury at appellant's request the general affirmative charge to find in his favor — on the ground that the allegations of the indictment were not proved — as that term will be understood. Ex parte Grimmett, 228 Ala. 1,152 So. 263.
But the bill of exceptions discloses that there was evidence before the court (and jury) bearing upon this question which is not before us. So we, of course, are unable to declare error in the regard mentioned.
The judgment is affirmed.
Affirmed.